F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               FEB 16 1999
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 CHARLES CARSON BREWINGTON,

               Petitioner - Appellant,

 v.                                                         No. 98-6356
                                                     (D. Ct. No. CV-97-521-R)
 H. N. “SONNY” SCOTT, Warden;                               (W.D. Okla.)
 ATTORNEY GENERAL OF THE
 STATE OF OKLAHOMA,

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      This appeal is from an order of the district court denying federal habeas

corpus relief in petitioner’s action brought pursuant to 28 U.S.C. § 2254.


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Petitioner appeals on the grounds that he was denied due process of law by the

issuance of a summary opinion by the Oklahoma Court of Criminal Appeals and

that certain evidentiary rulings denied him a fair trial. The district court denied a

certificate of appealability and denied petitioner’s motion to proceed in forma

pauperis on appeal. We decline to issue a certificate of appealability.

      In this action, petitioner challenged his conviction in the district court of

Comanche County, Oklahoma, for first degree murder. Petitioner is currently

serving a life sentence on this conviction. On appeal he alleges that the district

court erred in finding that he was not deprived of due process of law in the

Oklahoma Court of Criminal Appeals and that he was not denied a fair trial in the

Oklahoma trial court based on two evidentiary rulings.

      The magistrate judge, in a thorough report and recommendation, examined

carefully the record and the law related to the issues raised by petitioner and

recommended to the district court that the petition for habeas corpus be denied.

The district court adopted the magistrate’s report and recommendation, denied

habeas corpus relief, and denied a certificate of appealability and the motion to

proceed in forma pauperis. After our independent review of the record in this

matter, including the full trial transcript, and the relevant legal authority, we are

convinced that the magistrate judge correctly analyzed the issues on appeal. We




                                          -2-
therefore deny the certificate of appealability. The appeal is dismissed.



                                       ENTERED FOR THE COURT,



                                       Deanell Reece Tacha
                                       Circuit Judge




                                        -3-